t c summary opinion united_states tax_court shirley westerhuis petitioner and william r tipping intervenor v commissioner of internal revenue respondent docket no 9568-02s filed date shirley westerhuis pro_se william r tipping pro_se j michael melvin for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure entered is not reviewable by any other court and this opinion should not be cited as authority this is a so-called stand alone innocent spouse case arising under sec_6015 petitioner applied for relief from joint tax_liability for the taxable_year respondent determined that petitioner was not entitled to such relief petitioner filed a timely petition under sec_6015 intervenor petitioner’s former husband filed a notice of intervention under rule b and opposes such relief the issue is whether respondent’s denial of relief under sec_6015 was an abuse_of_discretion petitioner resided in cocoa florida at the time the petition was filed background the facts may be summarized as follows during petitioner and intervenor were married petitioner was employed by ameripath florida inc and had wage income of dollar_figure during intervenor lost his job in early and in date he decided to return to school for further education he also took a part-time job at sea world of florida inc earning approximately dollar_figure per hour in order to help pay their living_expenses and accumulated debts intervenor withdrew dollar_figure from an individual_retirement_account ira petitioner and intervenor were divorced in date for the taxable_year petitioner and intervenor filed a joint federal_income_tax return they reported on that return the ira disbursement of dollar_figure in computing the tax due they included the early distribution additional tax under sec_72 the return showed that they owed dollar_figure that amount was not paid when the return was filed at the time of the divorce petitioner and intervenor owned a residence originally the residence was to be sold and each was to receive half of the proceeds subsequently the residence was ordered deeded to petitioner and petitioner was ordered to continue to pay the joint debts petitioner was represented by an attorney during these proceedings the house was eventually sold in and petitioner received approximately dollar_figure petitioner filed individual and federal_income_tax returns each return showed that she was due a refund respondent applied these overpayments to the amount not paid on the tax_liability discussion a requesting spouse may elect relief from joint_and_several_liability under sec_6015 there are three types of relief available sec_6015 provides full relief from joint_and_several_liability sec_6015 provides separate tax_liability available to divorced or separated taxpayers and sec_6015 provides equitable relief from joint_and_several_liability in certain circumstances if sec_6015 and c are unavailable petitioner is not eligible for relief under either sec_6015 or c sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability to prevail petitioner must show that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion 118_tc_106 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 as directed by sec_6015 the commissioner prescribed procedures to use in determining whether the requesting spouse qualifies for relief under sec_6015 those procedures are found in revproc_2000_15 2000_1_cb_447 the revenue_procedure includes a partial list of the positive and negative factors to be considered including whether the requesting spouse is divorced whether the requesting spouse revproc_2000_15 sec_3 2000_1_cb_447 is applicable for any liability for tax arising on or before date that was unpaid on that date would suffer undue economic hardship whether the requesting spouse had no reason to know that the liability would not be paid and whether the requesting spouse significantly benefited beyond normal support from the unpaid liability see revproc_2000_15 sec_4 and c b pincite no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately revproc_2000_15 sec_4 c b pincite petitioner executed the return voluntarily the unpaid amount was clearly shown on the return that she executed she must have known that there was an amount owing or at the very least had reason to know that there was an unpaid tax_liability it may be as petitioner testified that she thought that the unpaid tax_liability would be paid_by intervenor but under the ultimate property decree entered on date months after the original decree the house was transferred to petitioner with the understanding that she would continue to pay the joint debts we note that petitioner’s overpayment was credited against the tax_liability on date months before the final decree was entered it would seem that at least by then she was aware that the tax_liability had not been paid nonetheless she agreed that she would continue to pay the joint debts furthermore we find no basis for concluding that petitioner would suffer undue financial hardship in being liable for the tax_liability she maintained her employment and during and had gross_income of dollar_figure and dollar_figure respectively moreover she received dollar_figure from the sale of the residence in finally it should be noted that while petitioner may not have significantly benefited from the funds withdrawn from the ira the funds were used in great part for living_expenses of both petitioner and intervenor in sum we find that no factors considered support the conclusion that petitioner is entitled to relief under sec_6015 and that respondent’s denial of relief was an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent because of our disposition on the ground that petitioner is not entitled to relief we need not discuss whether this court has jurisdiction to order a refund to petitioner for and
